NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WINSTON WILLIAMS,                               No. 19-15626

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00098-JST

 v.
                                                MEMORANDUM*
L. GAMBOA, M.D., Chief Surgeon; et al.,

                Defendants-Appellees,

and

WILLIAM MUNIZ, Warden,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Winston Williams, a California state prisoner, appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his shoulder pain. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; a difference of opinion concerning the course of treatment,

medical malpractice, or negligence in diagnosing or treating a medical condition

does not amount to deliberate indifference); Jett v. Penner, 439 F.3d 1091, 1098

(9th Cir. 2006) (delays must result in substantial harm to constitute deliberate

indifference).

      The district court did not abuse its discretion by denying Williams’s motion

under Fed. R. Civ. P. 56(d) to defer or deny summary judgment pending additional

discovery, because Williams failed to demonstrate how additional discovery would

have precluded summary judgment. See Margolis v. Ryan, 140 F.3d 850, 853 (9th

Cir. 1998) (setting forth standard of review and explaining that a party seeking

additional discovery must show that the evidence sought would preclude summary

judgment).


                                           2                                    19-15626
      The district court did not abuse its discretion in denying Williams’s motion

for default judgment because defendants had not yet been served. See Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review

and factors to consider in determining whether to enter default judgment).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ request to remove defendant Muniz from the case caption, set

forth in the answering brief, is denied as unnecessary.

      AFFIRMED.




                                          3                                  19-15626